Citation Nr: 0622920	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  05-20 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for 
service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from January 2002 to August 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
bipolar disorder and assigned an initial disability rating of 
30 percent effective October 
12, 2004, the date of filing of the original service 
connection claim.         

Appellate adjudication must be deferred pending further 
evidentiary development.  There are two bases for remand:

First, the January 2005 VA compensation and pension (C&P) 
medical examination report, the findings in which were the 
bases for grant of service connection, reflects the veteran's 
report that, while he had no psychiatric treatment before 
service, he was treated for a suicide attempt at a medical 
facility in San Angelo, Texas, and was hospitalized for 
psychiatric treatment at River Crest Hospital.  

Because the original service connection claim was filed in 
October 2004 - after expiration of the one-year period post 
discharge - the effective date for service connection for 
psychiatric disability and any compensable rating therefore 
cannot pre-date October 12, 2004.  See 38 U.S.C.A. § 5110(a) 
and (b)(1) (West 2002).  Therefore, for the purposes of 
evaluating this claim, pertinent evidence to be considered is 
that concerning psychiatric impairment dated from October 
2004 forward.  On remand, the RO should first ask the veteran 
to provide more specific information about dates of treatment 
at River Crest Hospital and the unidentified medical facility 
in San Angelo, Texas.  If any such treatment was received in 
or after October 2004, then he should also supply, to the 
extent he is able, sufficiently detailed information about 
such facilities (e.g., complete mailing addresses, names of 
treating doctors) to enable VA to obtain treatment records.  
He also should be told that he may submit any such records in 
his possession.        

Second, in VA Form 9 filed in June 2005, the veteran reported 
that he is being treated at the VA medical facility in San 
Juan, Puerto Rico.  No VA medical treatment records are in 
the claims file.  They should be obtained on remand.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions.  VA will notify the veteran if further 
action is required.   

1.  Ask the veteran whether he was treated 
at the unidentified medical facility in 
San Angelo, Texas; River Crest Hospital; 
and/or any other non-VA medical or 
psychiatric care facility, in or after 
October 2004.  If so, he is to provide as 
much information as he is able (complete 
names of facilities; names of treating 
doctors; dates of treatment; mailing 
addresses) to enable VA to assist him in 
obtaining records.  If he provides such 
information, then assist him in obtaining 
such records consistent with controlling 
law and regulations.  Also advise him that 
he may submit any such records in his 
possession.    

2.  Ensure that all clinical records from 
the San Juan, Puerto Rico, VA medical 
facility are associated with the claims 
file.

3.  After completing the above, conduct 
any further evidentiary development (e.g., 
further C&P examination) if it is deemed 
warranted.  

4.  Thereafter, readjudicate the claim 
based on a review of the whole record.  If 
the benefit sought on appeal remains 
denied, then issue a Supplemental 
Statement of the Case that includes a 
discussion of governing law and 
regulations and all pertinent evidence and 
information added to the record since the 
issuance of the Statement of the Case.  
Then, if in order, return the appeal to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a Board decision 
is appealable to the Court.  This remand is a preliminary 
order and does not constitute a Board decision on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2005).



